 BERKSHIRE FARM CENTER 367Berkshire Farm Center and Services for Youth and Beverly E. Grochan. Case 3ŒCAŒ19647 February 22, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND WALSH On January 31, 1997, Administrative Law Judge C. Richard Miserendino issued the attached decision.  The General Counsel filed exceptions and a supporting brief and the Respondent filed exceptions, a supporting brief, and a brief in opposition to the General Counsel™s excep-tions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and record in light of the exceptions and briefs and has decided to af-firm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified. The judge concluded that the Respondent had violated Section 8(a)(3) by laying off employee Beverly Grochan and refusing to consider her for recall.  He further con-cluded that Grochan had forfeited her right to the tradi-tional remedies of reinstatement and backpay by engag-ing in misconduct with respect to obtaining confidential information. When an employee is unlawfully discharged, rein-statement and backpay are appropriate remedies unless the employer can show subsequent conduct, or discovery of conduct, that would have resulted in a lawful dis-charge.  Under well-established Board precedent, if an employer establishes that an employee engaged in mis-conduct for which the employer would have discharged any employee, reinstatement is not ordered and backpay is terminated on the date that the employer first acquired knowledge of the misconduct.  Marshall Durbin Poultry Co., 310 NLRB 68, 70 (1993); John Cuneo, Inc., 298 NLRB 856Œ857 (1990).  In finding that Grochan en-gaged in misconduct, the judge did not apply this stan-dard; he simply made findings of fact concerning Gro-chan™s conduct and concluded that because of this con-duct she was not entitled to reinstatement or backpay.2  In these circumstances, we have decided to leave resolu-tion of this issue to compliance, where the Respondent, if it wishes to establish that Grochan is not entitled to rein-statement and her backpay must be limited, will have the burden of establishing that she engaged in misconduct for which it would have discharged any employee.  Ac-cordingly, we shall modify the judge™s recommended Order to include reinstatement and backpay.                                                                                                                                                        1 The Respondent has excepted to some of the judge's credibility findings.  The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The judge incorrectly concluded that Grochan forfeited all right to backpay.  The evidence showed that the Respondent did not become aware of Grochan™s misconduct until the trial.  Even if the Respondent establishes that the conduct warrants forfeiture of reinstatement and backpay, backpay would still be awarded from the date of the unfair labor practice to the date that the misconduct was discovered.  John Cuneo, Inc., supra; Axelson, Inc., 285 NLRB 862 (1987). ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Berk-shire Farm Center and Services for Youth, Canaan, New York, its officers, agents, successors, and assigns, shall 1.  Cease and desist from (a) Laying off or otherwise discriminating against any employees because of their union or protected activity and support for Local 200-D, Service Employees Interna-tional Union, AFLŒCIO, CLC, or any other union. (b) Refusing to consider for employment any employ-ees because of their union or protected activity and sup-port for Local 200-D, Service Employees International Union, AFLŒCIO, CLC, or any other union. (c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2.  Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Beverly E. Grochan full reinstatement to her former job or, if that job no longer exists, to a substantially equiva-lent position, without prejudice to her seniority or any other rights or privileges previously enjoyed. (b) Make Beverly E. Grochan whole for any loss of earnings and other benefits suffered as a result of the discrimination against her. (c) Within 14 days from the date of this Order, remove from its files any reference to the unlawful layoff and refusal to consider for employment, and within 3 days thereafter notify Beverly E. Grochan in writing that this has been done and that the layoff and the refusal to con-sider her for employment will not be used against her in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all  333 NLRB No. 51  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 368other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its Canaan, New York facility copies of the attached no-
tice marked ﬁAppendix.ﬂ
3  Copies of the notice, on forms 
provided by the Regional Director for Region 3, after 

being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 

the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees
 and former employees
 employed by the 
Respondent at any time since October 3, 1995
. (f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT layoff or otherwise discriminate 
against any of you for supporting Local 200-D, Service 
Employees International Union, AFLŒCIO, CLC, or any 
other union. 
                                                          
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relationsﬂ shall read ﬁPosted Pursuant to a Judgment of 
the United States Court of Appeals Enforcing an Order of the National 
Labor Relations Board.ﬂ 
WE WILL NOT refuse to consider for employment or 
otherwise discriminate against any of you for supporting 
Local 200-D, Service Employees International Union, 
AFLŒCIO, CLC, or any other union. 
WE WILL NOT layoff or refuse to consider for em-
ployment or otherwise interfere with, restrain, or coerce 
Beverly E. Grochan or any other employee, for engaging 
in union or other protected concerted activities for mu-
tual aid or protection of employees. 
WE WILL NOT in any like or
 related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days form the date of the Board™s 
Order, offer Beverly E. Grochan full reinstatement to her 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to her senior-
ity or any other rights or privileges previously enjoyed. 
WE WILL make Beverly E. Grochan whole for any 
loss of earnings and other benefits resulting from her 

layoff and the refusal to consider her for employment, 
less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any references to the 
unlawful layoff and refusal to consider for employment 
of Beverly E. Grochan and, WE WILL, within 3 days 
thereafter, notify her in writing that this has been done 
and that the layoff and refusal to consider her for em-
ployment will not be used against her in any way. 
BERKSHIRE FARM CENTER AND 

SERVICES FOR YOUTH 
 Alfred M. Norek, Esq
., for the General Counsel
. E. Michael Ruberti, Esq., 
of Albany, New York,
 for the Re-
spondent. DECISION STATEMENT OF THE CASE 
C. RICHARD MISERENDINO, Administrative Law Judge. 
This case was tried in Albany, New York, on September 16Œ19, 
1996.  The charge was filed on
 October 3, 1995.  The com-
plaint, which was issued March 6, 1996, alleges that on Sep-
tember 30, 1995, the Respondent laid off individual Charging 
Party, Beverly E. Grochan, and subsequently refused to con-
sider her for job openings in violation of Section 8(a)(3) and (1) of the National Labor Relations Act (the Act). 
Grochan was an active assistant shop steward who had filed 
several grievances, many on her own behalf, and had consis-
tently urged the bargaining unit 
employees to join and become 
active in the union.  In July 1995, the Respondent restructured 
its operations.  Grochan was one of two people in the bargain-
ing unit who was laid off.  Her 
unsuccessful attempts to obtain 
another job with the Respondent resulted in the filing of the 

underlying charge.   
 BERKSHIRE FARM CENTER 369The Respondent contends that th
e restructuring and resultant 
layoffs were necessitated by reduced funding and a more com-
petitive foster care environment.  It asserts that Grochan was 
not selected for another job wi
th the Respondent because she was not qualified.   
The primary issues are (1) whether the Respondent™s adverse 
actions were motivated by protected conduct, (2) if so, whether 
the Respondent would have taken the same actions even in the 
absence of the protected conduct, and (3) if not, whether Gro-
chan engaged in dishonest co
nduct during her employment 
which would preclude remedial relief. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent is a not-for-profit New York corporation, 
headquartered in Canaan, New York, with offices in the major 
cities of Buffalo, Rochester, Syracuse, Schenectady, Melville, 
and Long Island, New York.  It pr
ovides foster care services for male youths through a resident
ial program and school on the 
Canaan Campus, along with substance abuse outpatient and 
support services.  It also operat
es a foster family boarding home 
program and foster care services for male youths and families 
in various parts of New York St
ate.  In the normal course and 
conduct of its business operations, the Respondent annually 
purchases and receives goods and products valued in excess of 
$50,000 directly from suppliers located outside of New York 
State.  The Respondent admits, and 
I find, that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 

and (7) of the Act.  The Respondent further admits, and I find, 
that the Union, Local 200-D, Se
rvice Employees™ International 
Union, AFLŒCIO, CLC, is a 
labor organization within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES 
A.  Operative Facts 
Charging Party, Beverly E. Gr
ochan, began working for the 
Respondent on November 1, 1991, as a switchboard operator in 
the Respondent™s administration building.  She worked 29 
hours per week, FridayŒMonday.  Her annual evaluations were 
uniformly good resulting in annual wages increases.  In No-
vember 1992, Grochan was descri
bed by her supervisor, Diane 
Conley, as a person who ﬁcompleted all tasks thoroughly, 
timely and pleasantly,ﬂ who was ﬁalways ready to assist in 
coming up with new ideas and new ways of doing things,ﬂ and 
who was ﬁcareful to be considerate of her co-workers™ feelings 
and habits.ﬂ 
In July 1993, supervisory responsibility for the switchboard 
was transferred to Sherry Gallup,
1 a supervisor for secretarial 
services in Gilpin Hall.  In a
ddition to her secretarial supervi-                                                          
                                                           
1 Before she married in 1994, Ga
llup™s surname was ﬁChittendon.ﬂ  
Throughout this decision she will be referred to as ﬁGallup,ﬂ even 
though some of the documentary ev
idence reflects her maiden name, 
ﬁChittendon.ﬂ 
sory duties, Gallup began supervising three 30-hour 
switchboard operators, including Grochan and Leona Scarpi-
nato, and approximately sixŒei
ght full-time secretaries, who 
earned overtime working as part-time switchboard operators.  
In November 1993, Grochan rece
ived her first annual evalua-tion from Gallup, who described Grochan as ﬁalways willing to 
go the ‚extra™ to make sure things run smoothly,ﬂ a ﬁvery reli-
able, dependableﬂ person, who is 
ﬁproactive, which is an asset 
to her position as things tend to become challenging at times.ﬂ  
Up until then, Gallup™s experience with Grochan had been 
ﬁpositive.ﬂ   
In January 1994, Grochan applied for a grade 3, residential 
secretary position in Gilpin Ha
ll, under Gallup™s supervision.  
This was a 40-hour per week position, MondayŒFriday, 8:30 

a.m.Œ4:30 p.m.  She was interviewed by Gallup, who explained 
the job duties to Grochan.2  Gallup told Grochan to think things 
over and to let her know if she was still interested in the posi-
tion.3  After discussing the job with her husband, Grochan de-cided against changing jobs prima
rily because she would have 

to make day care arrangements
 in the afternoon for her daugh- 2 The recollections of Gallup and Gr
ochan differ as to what was ac-
tually discussed.  Gallup testified th
at she told Grochan that the secre-
tarial pool was a pressured environment at times which required every-
one to work as a team.  Accordi
ng to Gallup, Grochan responded nega-
tively to this statement by saying that the Respondent was not a team 
oriented agency and that she, Grocha
n, was not a team player.  Grochan 
denied any discussion using the terms 
ﬁteam play.ﬂ  She further denied 
ever saying that she was not a team 
player.  Rather, she recalled being 
told that everyone worked in a group together and helped each other.  
When Gallup asked whether she had any concerns about working in the 
secretarial pool, Grochan stated, ﬁN
o.ﬂ I credit Grochan™s recollection 
of what was discussed.  There is no evidence that she manifested a poor 
attitude or inability to work with ot
her people at any time prior to the 
interview.  Rather, her prior eval
uations as noted above reflect the 
opposite.  Moreover, I am persuaded by Grochan™s credible explanation 

that working together with other 
people under pressure
 would not have made any difference to her because as a switchboard operator she often 
worked under pressure, sharing a work area with two other people, to 
ensure continuity between shifts. Gallup also testified that at this February 1994 interview, she did not 
give Grochan a typing test because Grochan was too tired to take the 
test after having worked all day.  
Aside from that, there was no discus-
sion at all of Grochan™s typing abilities.  Gallup asserted that she relied 
on the results of an earlier test that she gave to Grochan in April 1991, 

when Grochan initially applied for 
a job with Respondent.  According 
to Gallup, Grochan did not perform ﬁ
up to snuffﬂ on this earlier test.  
Grochan did not recall applying for a secretarial job in 1991.  She also 

was adamant that she took a typing test in February 1994, although she 
did not know how well she performed.  I credit Grochan™s testimony to 
the extent that she took a typing test
 in February 1994.  It was Gallup™s 
practice to give such a test as part of the interview process and it would 
have made little sense for Gallup not 
to test Grochan™s typing skills, if she truly had performed poorly in 1991.  On the other hand, the evi-
dence establishes, and I find, that
 Grochan applied for a secretarial 
position in April 1991. 
3 Grochan left the interview believi
ng that the job was hers, if she 
wanted it.  Gallup denied offering th
e job to Grochan.  The truth proba-
bly lies somewhere in between.  Given Gallup™s comment to Grochan 
to go home and think it over and the fact that Gallup did not question 
Grochan™s typing ability, it is understandable that Grochan left with the 
impression that the job was hers. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 370ter.  She phoned Gallup the next day withdrawing her name 
from consideration, but not without first receiving Gallup™s 
assurance that she would not be precluded from consideration 
for any future openings. 
1.  The February 14, 1994 meeting 
One of the ways in which Gallup encouraged communication 
with the switchboard operators 
was through monthly meetings.  
An agenda would be establishe
d by Gallup with input from the 
operators on topics of concern. 
 Among the topics discussed as 
early as December 1993, was the timely relief of switchboard 
operators at the end of their sh
ifts.  In particular, the second-
shift operators had been reminded to be prompt in reporting to 
work so that the day shift operators could leave on time.  Lee 
Scarpinato, the most senior 
switchboard operator, was among 
the offenders.  She had been late on three or four occasions, 

prompting Grochan to say something to Scarpinato, as well as 
to Gallup.  Unconvinced that the matter had been resolved, 
Grochan called Gallup at home one
 night in mid-February 1994 
to complain about Scarpinato arriving late for work.  She also 

felt that Scarpinato was not sharing the workload equally. 
The phone call prompted Gallup to hold a meeting the next 
day, February 14, 1994, with Grochan and Scarpinato ostensi-
bly to clear the air.  Although Scarpinato was not above re-
proach, Gallup apparently was irked because she felt that Gro-
chan had failed to address the problem in an appropriate man-
ner.  In Gallup™s view, Grocha
n had complained too much to 
others about Scarpinato, rather than dealing directly with 
Scarpinato.  Gallup was also up
set because Grochan left little 
notes at the switchboard highligh
ting Scarpinato™s oversights.  The unannounced meeting took Grochan by surprise.  She at-
tended reluctantly.  Several diff
erent opinions were exchanged 
in the lengthy meeting.  In th
e presence of Scarpinato, Gallup 
pointed out to Grochan that everyone makes mistakes, that 

everyone needs to work together
, and that publicly criticizing a 
co-worker is counterproductive.  
Grochan reacted with dismay.  
Although it was Scarpinato who wa
s not arriving on time and, 
in Grochan™s view, was not sharing the work equally, the meet-
ing somehow focused on how she handled the problem. 
On the following day, February
 15, Gallup sent Grochan and 
Scarpinato a memorandum which memorialized what tran-
spired at the meeting.  A copy also was placed in Grochan™s 
personnel file.  This was the first time Grochan had received a 
less than positive written assessment as an employee of the 
Respondent.  The very next day, February 16, Grochan joined 
the Union, Local 200-D, Service Employees™ International 
Union, AFLŒCIO, CLC. 
2.  The Grievance filing activity 
Grochan soon realized that the grievance procedure under the 
collective-bargaining agreement was a quick and efficient 

method for resolving any problems that developed with her 
supervisor.  Not more than 3 weeks after joining the Union, 
Grochan filed two grievances, bot
h of which were resolved in 
her favor.  The first was precipita
ted by a request made by Gro-
chan to Gallup on February 18, 
to review her personnel file.
4   
According to Gallup, she called the personnel department the 
same afternoon, but no one ever got back to her.  Gallup there-
fore never got back to Grochan.  After waiting 2 weeks, Gro-
chan filed a grievance on March 
4, 1994, seeking to review her 
personnel file, which was promptly provided on March 9. 
The second grievance came about after Grochan was asked 
by Assistant Supervisor Ann Nieber to sign a form stating that 
Grochan had taken seven unplanned absences.  Apparently 
unbeknownst to Nieber, the absences were all planned and 
previously approved by Gallup.  Grochan filed a grievance on 
March 4, 1994.  Two other simila
rly affected employees, Dar-
lene Messina and Shirley Royce, also filed grievances.  The use 
of the unplanned absence forms was suspened and all of the 
grievances (Grochan, Messina, and Royce) were resolved by 
referring the matter to a labor-management committee. 
Over the next several months, Grochan filed several griev-
ances.  In every instance her grievance was upheld in her favor 
by upper management.
5  One such grievance was prompted by 
a memo Grochan received from Ga
llup telling her that she was 
ﬁoverstepping the boundsﬂ of a switchboard operator.  Grochan 
had received a phone call from someone seeking information 
about a job opening at the Respondent.  Although Grochan 
attempted to route the call to someone who could answer the 
caller™s questions, the 
call kept coming back to the switchboard 
because no one was available to take the call.  The caller did 
not want to leave a voice message.  Grochan wrote a memo to 
Gallup which explained what had occurred and presented the 
question of whether a backup sy
stem was desirable for impor-
tant offices to take important calls.  Gallup took offense to the 

memo and wrote back to Grocha
n stating that she was ﬁover-
stepping the boundsﬂ of a switchboard operator.  Gallup also 
criticized Grochan for 
rerouting the call. 
Grochan felt that she had been unfairly reprimanded and 
filed a grievance on August 11, 1994.  In her view, she was 
only asking for supervision and di
rection in dealing with what 
she perceived to be a problem. Th
e relief she sought was a logi-
cal policy or procedure for handling these types of phone calls.  

The grievance was resolved with the agreement that the issue 
would be discussed at the next 
switchboard operators meeting.  
A few days after Grochan filed 
that grievance, Gallup posted 
an overtime sheet soliciting volun
teers for overtime in Septem-ber and October.
6  Grochan listed in writing the shifts and days 
                                                          
 4 Grochan initially had gone to the 
personnel department to review 
her file, where she was told that 
the policy was to make a request 
through a supervisor. 
5 Respondent asserts that the resolution of these grievances in Gro-
chan™s favor reflects a cooperative rapport that it had with the union 
and negates any inference of union an
imus.  I am not so persuaded.  
The reasons are many for settling gr
ievances, but usually not among 
them is a willingness to simply get 
along.  If anything, the evidence 
supports an inference that upper ma
nagement believed there was merit 
to Grochan™s concerns. 
6 Switchboard operators could work extra hours by volunteering for 
overtime.  The supervisor would publish a list of shifts that required 
coverage due to vacation or illness.  The operators would make known 
their availability to work certain hour
s.  Shifts would be assigned on a 
rotating basis by seniority. 
 BERKSHIRE FARM CENTER 371she would be willing to work.  When she did not receive the 
hours that she requested, Grocha
n filed a grievance, claiming 
that Gallup did not assign the hours in accordance with the 

collective-bargaining agreement.  The grievance was eventually 
resolved when upper management acknowledged in writing that 
it would comply with the intent of the collective-bargaining 
agreement and compensate Grochan for any past omissions by 
making overtime available to her in the future.  In effect she 
was to be offered three turns of overtime. 
Implementing the resolution of Grochan™s overtime griev-
ance immediately became problematic for Gallup.  Upon learn-
ing that Grochan would receive
 future turns of overtime, 
Scarpinato filed her own grieva
nce asserting that the accom-
modation made to Grochan violated the contract because the 
three turns would not be made on
 a rotating basis.  Scarpinato insisted that all overtime be a
ssigned on a rotating basis as re-quired by the contract.  In addi
tion, the personnel department 
had to establish a procedure fo
r allotting overtime offered on a 
holiday or vacation day.  This occurred after Grochan lost a 
turn when she was granted a deferred holiday and then was 
called to work on another shift the same day.  One of Grochan™s 
turns therefore was restored.  
In late January 1995, Gallup attempted to bring closure to the 
three turn accommodation.  She 
reported to her supervisor, Al 
Hammerling, that although she had offered Grochan additional 

hours on 43 occasions as of January 30, 1995, Grochan had 
accepted the overtime only once. 
 Grochan objected to ending 
the accommodation before she got her three turns.  She re-

sponded that she had been offered overtime on days for which 
she had not volunteered, including deferred holidays and vaca-
tion.  Only after Harold Novi
ck, the Respondent™s executive director, became involved was the matter finally resolved. 
In the meantime, Grochan filed another grievance on Sep-
tember 22, 1994, which was pursued through the grievance 

procedure at the same time as the overtime grievance.  It arose 
after Grochan was denied the use of family sick leave to stay 

home with her husband, who was involved in an automobile 
accident.  After Gallup unsuccessf
ully attempted to find some-
one to cover the shift, she called Grochan telling her that there 
was no one to cover for her.  Although Grochan reported to 
work, she grieved the matter.  The grievance was resolved by 
upper management, who acknowle
dged that Grochan had the 
contractual right to use her sick
 leave and that it was manage-
ment™s responsibility to find coverage for the switchboard re-
sponsibilities. 
3.  The November 1994 annual evaluation 
In November 1994, Grochan r
eceived her annual evaluation 
from Gallup, which began by stating: 
 I began supervising Beverly Grochan in July 1993.  Through-

out this period a number of conc
erns, which led to grievances 
were raised by Beverly over 
assignment of overtime, family 
sick leave coverage and concern over items in her Personnel 
file.  I find it very frustrating that to this point we have not 
been able to establish the type of communication needed be-
tween supervisor and supervisee to prevent some of the previ-
ously mentioned disagreements 
from escalating into angry 
confrontations. 
 It also stated that ﬁ[i]t is imperative that Beverly come to me 
first with problems as they arise so that perhaps they can be 
solved without involving other departments or Agency 
personnel.ﬂ 
Grochan read the evaluation and met the same day with two 
union representatives, Sally McShane and David Patrick.  The 

three agreed that her grievances should not be discussed in her 
annual evaluation, since they had no relationship to her job 
performance.  A meeting was 
arranged with Gallup, Hammer-
ling, Joe Arkins (the Res
pondent™s personnel manager), 
McShane, and Grochan.  It wa
s pointed out that Grochan™s 
union activity did not have anyt
hing to do with the evaluation 
and that the grievances she filed should not be included in the 
evaluation.  After Gallup agreed to rewrite the evaluation, a 
second draft was given to Groc
han which merely deleted the 
words ﬁled to grievances,ﬂ as well as the sentence beginning 

with ﬁI find it frustrating.ﬂ  Everything else remained un-
changed.  Grochan refused to accept or to sign the second draft.  
A second meeting was held durin
g which Grochan was given a 
third draft, which deleted all references to overtime, family sick 

leave, etc.  Grochan signed the third draft, but insisted on at-
taching a handwritten note to the evaluation stating that she did 
not believe that it met the criteria set forth in the employee 
handbook. 4.  The Respondent™s restructuring 
On February 27, 1995, Rose 
Washington became the Re-spondent™s executive director.  When she arrived, the Respon-
dent was undergoing a fairly extensive self-evaluation 
prompted by federally proposed block grant funding for States, 
as well as the implementation of a managed care approach for 
foster care services.  James White, associate director, was the 
Respondent™s chief financial 
officer, responsible for budget 
preparation, financial reporting 
and auditing.  In March 1995, 
he discussed the anticipated ch
anges with Rose Washington, advising her that there might be a 10-percent reduction in fund-

ing which would reduce the foster care program budget by $1.3 
million.  White also cautioned that in order to operate in a more 
competitive managed care environment, the Respondent would 
have to restructure, which incl
uded hiring new people in vari-
ous positions to help with prog
ram development.  In short, 
White told Washington that the Respondent would have to 
tighten its belt and restructure itself in order to get ready for the 
days ahead. 
Despite Gallup™s earlier admoni
shment that Grochan work 
through her before speaking to anyone outside their department, 
Grochan approached Rose Wa
shington in mid-March 1995, 
ostensibly about meeting to di
scuss some ﬁpersonal matters.ﬂ
7   
                                                          
 7 The Respondent argues that Washington did not know that Gro-
chan was a union official or that 
she was acting on behalf of anyone 
other than herself.  Grochan testif
ied that she introduced herself to Washington as the assistant shop st
eward when she requested the meet-
ing.  Washington denied that Gr
ochan mentioned anything about her 
union status or the Union.  Whet
her Grochan did or did not mention 
that she was an assistant shop steward when she first introduced herself 
is not terribly significant.  She later filed a grievance on this matter, 
which on its face established that it was filed on behalf of all 
switchboard operators.  Grochan signed the grievance as assistant shop 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 372In reality, Grochan wanted to discuss a bathroom break proce-
dure, put into effect by Gallup, that the switchboard operators 
had to follow.  Although Washington had been in her new posi-
tion less than a month, she agreed to meet with Grochan.  The 
meeting, however, was postponed 
several times between early 
March and mid-May 1995, becau
se of Washington™s busy 
schedule.  Eventually Grochan filed a grievance on May 8, 
1995, asserting that the bathroom break procedure was degrad-
ing and humiliating. The grievan
ce was denied at step I by 
Gallup and at step II by her su
pervisor, Al Hammerling.  On 
May 12, 1995, Grochan submitted 
the grievance to step III.  
Before a grievance meeting could be
 held at this level, Grochan 
approached Washington again about having the meeting which 
originally was scheduled for March. 
5. The May 19, 1995 meeting with Rose Washington 
The two met the following day, May 19, 1995, at which time 
Washington agreed that the bathroom break procedure was 
uncalled for.  She told Grochan that in the future when the op-
erators wanted to take a bathroom break, they needed only to 
switch the telephones to the infirmary without explanation.  
After Grochan left the meeting, Washington instructed the 

switchboard operator on duty, Lee 
Scarpinato, to write in the 
operators notebook that when they needed to go to the bath-

room they were simply to switch the telephones to the infir-
mary without explanation.  Gr
ochan effectively had circum-
vented the grievance procedure. 
 She went right to the top by 
convincing Rose Washington, the new executive director, to 
rescind a procedure that affect
ed all switchboard operators: a 
procedure that had been put into
 effect by Gallup and supported 
by upper management at each step
 of the grievance procedure. 
6.  Grochan™s increasing union involvement 
In mid-May 1995, Grochan was elected chief shop steward 
for the entire bargaining unit, ef
fective September 1, 1995.  She 
also became a member of the Union™s collective-bargaining 

team as Local 200-D and the Respondent began negotiating a 
new collective-bargaining agreement to replace the one due to 
expire on June 30, 1995.  That 
contract was extended to July 
20, when a tentative agreement was reached.  The tentative 
agreement was rejected by the membership on August 9, 1995.  
However, a new collective-bargaining agreement eventually 
was ratified and signed.  Grocha
n participated in the negotiat-
ing sessions.  James White, Respondent™s associate director and 
chief financial officer, also participated in the negotiations as 
the Respondent™s chief spokesperson.   
Prior to May, White had little contact with Grochan, other 
than to say ﬁhelloﬂ and ﬁgood-byeﬂ as he passed by the 
switchboard on his way to and from his office.  In early June, 
the switchboard was placed under White™s departmental super-
vision, which meant that Gallup 
reported to him, and Grochan 
reported to Gallup.  In early Ju
ly, White was promoted to Dep-
uty executive director.  At the 
same time, he began considering 
the possibility of abolishing the switchboard as a cost saving 
                                                                                            
                                                           
steward and Washington signed off on the grievance at step III, which 
constructively placed her on notice th
at Grochan was a union official. 
measure.
8  White prepared a cost analysis containing three sce-
narios for replacing the switchboard.  One scenario provided 
for two regular switchboard operato
rs and a voice mail system.  
Another scenario provided for a 40-hour receptionist with an 
automated attendant.  The last scenario provided for two 30-
hour receptionists with an automated attendant. 
While he was developing these co
st savings scenarios, White 
received a report that Grochan was aggressively encouraging 
employees to join the union, become active in its affairs, and to 
utilize the grievance procedure.  Similar reports had been re-
ceived by Gallup.  On July 28, 1995, White prepared a letter to 
Grochan which stated that it had 
come to his attention that she 
was conducting union business during working time.
9   In addi-
tion, the letter stated that employees had complained of being 
ﬁharassedﬂ by Grochan to join the Union.
10 White warned Gro-
chan that the Respondent would not tolerate this activity during 
working hours and that it must be discontinued immediately.  
Copies of the letter were insert
ed into envelopes addressed to 
several management personnel,
 including Rose Washington, 
and were placed in the intradepartmental mail.  The copy ad-
dressed to Grochan, however, was not sent to her upon the ad-
vice of Respondent™s attorney. 
 Grochan nevertheless managed 
to obtain and read a copy of the letter.
11 7.  The decision to eliminate the sw
itchboard and to lay          
off Grochan In the meantime, White concluded that the switchboard op-
eration should be replaced by a 40-hour-per-week receptionist 
and an automated attendant.  He recommended that action to 
Rose Washington, who concurre
d.  All of the switchboard op-
erator positions were eliminated
.  Scarpinato, the most senior 
switchboard operator, was offered the newly created reception-
ist position.  Of the three re
gular switchboard operators, Gro-
chan was the only one who would be laid off.
12  By letter, dated 
August 16, 1995, she was advised that her position had been 
 8 Respondent had leased a voice mail system 1 year earlier, which 
was capable of being integrated w
ith an automated attendant.  Respon-
dent also had the option of purchasing the leased voice mail system. 
9 The Respondent did not have a rule prohibiting such activity.  Gro-
chan's unrebutted testimony establis
hes that it was not unusual for her 
to discuss union business with 
employees who passed through the 
reception area in the administration building.  Sometimes she initiated 
the conversation, sometimes it was 
the other person.  The Respondent 
had never warned her against doing so. 
10 There is no probative evidence th
at Grochan coerced or harassed 
any employee to join the Union. 
11 Respondent was unaware that 
Grochan had seen or even knew 
about the letter until the investigation of the subject charge, when Gro-

chan alerted the General Counsel that 
the letter existed.  At the trial, 
Grochan testified that while sitting at the switchboard, she held one of 
the envelopes up to the window light and read its contents.  I do not 
credit her testimony on this point. 
 Respondent amply demonstrated 
that it was not possible for Grochan to read the letter without opening 

an envelope. 
12 The other 30-hour switchboard operator was Betty Banker.  In 
July 1995, she applied and was sel
ected for a secretary™s position in 
White™s office, where she began working on August 28, 1995.  Banker, 

who had less seniority than Grochan, 
was not adversely affected by the 
elimination of her switchboard operator position. 
 BERKSHIRE FARM CENTER 373eliminated and that she would be laid off, effective September 
30, 1995.
13 The restructuring had minimal impact on the rest of the bar-
gaining unit.  Two full-time recreation workers, Dean Pope and 
Douglas Snyder, who planned to resign anyway to return to 

school, were voluntarily laid off.  A maintenance worker posi-
tion held by James Maselli was eliminated; however, he was 
rehired as head custodian.  Two part-time recreation workers, 
Martin G. Schmitt and Gay T. Gemello, who were supposed to 
be laid off, were given other 
jobs with the Respondent.  A va-
cant .6 FTE food service worker position was eliminated; how-

ever, a new food service position, institutional aide, was created 
and was filled by someone hire
d from outside the Respondent.  
The only person actually laid off 
other than Grochan, was Paul Ryan, a groundsman. 
Grochan™s last day of work 
was September 29, 1995.  She reviewed her personnel file shor
tly before leaving the Respon-
dent™s employment.  Five days
 later, on October 4, 1995, 
Gallup completed a termination report, which was placed in 
Grochan™s personnel file.  Gallup 
evaluated Grochan as ﬁfairﬂ in attendance and initiative, ﬁ
goodﬂ in job knowledge and qual-
ity of work, and ﬁpoorﬂ in cooperation.  Notably, Gallup re-
flected that she would not rehi
re Grochan in the same position 
or in another position.  In addition, Gallup wrote that she ﬁ‚found Beverly very difficult to 
work with.  Not an agency 
employeeŠa strong ‚me™ person.ﬂ
  The following day, John 

Muir, a Local 200-D representative, notified the Respondent 
that Grochan was interested in returning to work.  He sent 
James White a letter stating that Grochan wanted to exercise 
her bumping rights under the colle
ctive-bargaining agreement 
to bump to any job for which she had the seniority and qualifi-
cations. 
8.  The subsequent a
ttempts to be rehired 
Grochan applied for three jobs s
ubsequent to her layoff.  She 
first applied for a grade 5, senior secretary position in the out-

patient department.  Eight individuals applied for the position.  
James R. Morgan, acting director
 at the time, was responsible 
for reviewing the applications 
and conducting interviews.  He credibly testified that the de
partment was expanding and there-
fore a secretary was needed for two recovery cottages: Haight 

and Quamly.  He was looking 
for someone with computer 
skills, who was very familiar with DDS documentation, court 

letters, and uniform case reviews.
  Morgan interviewed five out of the eight applicants.  Gr
ochan was not among those inter-viewed because her application reflected mostly bookkeeping 
                                                          
                                                           
13 Subsequent to being notified that
 she would be laid off, Grochan 
wrote two letters to the Respondent™s
 board of directors: one on Sep-
tember 14, 1995, and the other on January 24, 1996.  In these letters, 
Grochan lashed out at Rose Washi
ngton and other management offi-
cials, making certain allegations, and 
attributing certain actions to them, 
most of which were untrue.  The Respondent argues that the letter 
writing was not protected activity and therefore Grochan has no right to 
reemployment.  The argument makes little sense.  In the first place, the 
Respondent does not contend that it 
refused to consider Grochan for 
rehire because she wrote the two letters. Therefore, an underlying 
premise for the argument does not exist.  In the second place, the Gen-

eral Counsel has not ar
gued, nor do I find, that the letter writing was 
protected activity. and switchboard operator experien
ce with no work experience 
in the cottages.  All of the applicants interviewed had per-
formed secretarial work in a cottage and had typed reports to 
the State.  Morgan selected Vicki Pinori, a grade 3, secretary, 
because she had secretarial experience within the cottages and 
was familiar with the documentation.
14  Morgan also knew her 
personally as a strong worker.  
By letter, dated November 3, 
1995, he thanked Grochan for he
r interest, advised her that 
Vicki Pinori had been selected and explained why Pinori had 
been chosen. 
Grochan next applied for a grade 3, residential secretary po-
sition under Gallup™s supervision in Gilpin Hall.  It was the 
same position she had applied for in April 1991 and January 
1994.  Gallup testified that she did not interview Grochan be-cause she had interviewed her on two prior occasions and did 
not believe it was necessary.  Gallup stated, ﬁ I didn™t feel she™d 
work out well with an office of thirteen women working to-
gether the way we were, and I just felt it would be a waste of 
time to bring her in and interview her again when I had some-
one who was more qualified.ﬂ  
Gallup further explained that 
she did not believe Grochan could work with a group 
ﬁ[b]ecause I felt she wasn™t a team player.ﬂ 
The person selected by Gallup for the job was Betty Banker, 
the other regular switchboard ope
rator, who had less seniority 
than Grochan.  As noted earlier, Banker began working as a 
grade 11, secretary in White™s office in late August 1995.  Al-
though a grade 11 salary is several grades higher than a grade 3 
salary, Banker applied for and 
was selected by Gallup for a 
grade 3, residential secretary job in November 1995.  Accord-
ing to Gallup, Banker was selected because she had worked for 
White and ﬁshe did very extremel
y well on her typing test.ﬂ  On 
December 4, 1995, Local 200-D filed a grievance demanding 
that the Respondent recall Groc
han to the grade 3, secretary 
position which was filled by Banker.
15  In February 1996, a few months
 after Betty Banker was se-
lected for the grade 3, residential secretary position, Gallup 
prepared a memo which recited Grochan™s prounion activity as 
Gallup came to know it from the other secretaries.  According 
to Gallup™s memo, Grochan enga
ged in the following prounion 
acts: 
 She called one secretary and said she was ﬁpissed-offﬂ be-
cause the secretaries had no involvement in the Union.  No 
wonder the Agency was such an 
awful place to work.  If the 
 14 All recommendations were subject to final approval by Rose 
Washington, executive director. 15 The General Counsel introduced, without any objection from Re-
spondent, correspondence exchanged between John Muir, vice presi-
dent of Local Union 200-D and James White, deputy executive direc-
tor, concerning offers to settle the gr
ievance.  There was also consider-
able testimony on the same topic pr
esented by both sides without objec-
tion.  Summarized the evidence show
s that the Respondent purportedly 
offered to create a 30-hour-per-wee
k receptionist position for Grochan, 
which was not communicated to her union representative, John Muir.  
The Respondent argues that the offer establishes its willingness to 
consider Grochan for rehire, thereby negating any inference of animus.  
I do not agree.  It is elementary 
that litigants attempt to settle griev-
ances for a wide variety of reasons, including the belief that they can 
limit their liability exposure. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374Union had more support from the secretarial staff, perhaps 
things would change at the Agency. 
 One Secretary had a problem, and when casually talking 

about it at Administration, Beverly insisted that she file a 
grievance.  That secretary  stated that grievances were not her 
style, and Beverly argued that grievances are the only way 
anyone could expect anything to be done around here, be-
cause nobody listens.  This was also during work hours, and 
an argument ensued, making the secretary very uncomfort-
able.   
 Another secretary was badgered
 because she did not attend 
union meetings, this also was done during work hours on the 
telephone.   
 Most of the secretaries were constantly harassed about joining 
the Union, even after stating they had no interest in union ac-
tivities. 
 I did speak personally with on
e employee, while visiting my 
sister who has terminal cancer.  This employee was in tears 

after a confrontation with Beverly.  The whole ordeal was 
very traumatic for this woman.  She said Beverly had called 
her at her place of employment, and went off on a tangent and 
was verbally abusive throughout the conversation regarding 
the terrible working environment and about the non-support 
of employees at the Agency for union activities.  This conver-
sation lasted about 15 minutes during working hours.  
 Grochan made one last application on March 6, 1996, for a 
grade 12, secretary/administrati
ve assistant position in the hu-
man resources department. 
She received no response to 
this application from Yvette 
Malave, the new human resources 
director.  After that, Grochan 
stopped applying for jobs with
 Respondent because ﬁshe had given up.ﬂ  In June 1996, another grade 3, residential secretary 
position under Gallup was filled w
ith a person from outside the 
Respondent.  Grochan did not kn
ow of the opening and did not 
apply. 
B.  Analysis and Findings 
Section 8(a)(3) of the Act prohibits an employer from dis-
criminating ﬁin regard to hire or tenure of employment or any 
term or condition of employment to encourage or discourage 
membership in any labor organization.ﬂ  In 
Wright Line
, 251 
NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), the Boar
d established an analytical 
framework for deciding discr
imination cases turning on em-ployer motivation.  The Genera
l Counsel must persuasively establish that the evidence suppor
ts an inference that protected 
conduct was a motivating factor in the employer™s decision.
16 Specifically, the General Counsel
 must establish protected ac-
tivity, knowledge, animus or hostility, and adverse action which 
tends to encourage or discourage protected activity.
17  Farmer                                                           
                                                                                             
16 Manno Electric, Inc., 
321 NLRB 278, fn. 12 (1996). 
17 Respondent orally moved to dismiss the complaint at the hearing 
on the grounds that the General Counsel had not satisfied its initial 
burden of persuasion.  The motion was denied and I reaffirm my ruling 
for the reasons stated below.  On October 18, 1996, the Respondent 
filed a motion to reopen the record in
 light of new discovered evidence 
Bros. Co., 
303 NLRB 638, 649 (1991).  Inferences of animus and unlawful motive may be inferred from the total circum-
stances proved and in some circ
umstances may be inferred in 
the absence of direct evidence.  
Fluor Daniel, Inc.
, 304 NLRB 
970 (1991).  Once accomplished, the burden shifts to the em-
ployer to persuasively establish by a preponderance of the evi-
dence that it would have made the same decision even in the 
absence of protected activity.  
T & J Trucking Co., 
316 NLRB 
771 (1995). 1.  The knowledge of protected activity and related animus 
James White, Respondent™s deputy executive director, 
clearly was aware of Grochan™s protected activity.  As the Re-
spondent™s principal negotiator, he
 sat in collective-bargaining 
negotiations with Grochan from mid-May through the end of 
July 1995 during which time Grochan was elected to be chief 
shop steward of the bargaining unit, effective September 1, 
1995.18  In early July 1995, when he was contemplating differ-
ent scenarios for replacing th
e switchboard function, White 
received a report that Grochan had admonished an employee 
for not joining the Union.  Grochan, among other things, pur-portedly told the employee that if it ever became necessary she 
would picket the front gate. 
As Grochan™s union activity 
crescendoed, White reacted 
with a warning letter to her, dated July 28, 1995.  The letter 
asserted that Grochan had been conducting union business dur-
ing working time.  It stated that employees had complained 
about being harassed by Grochan during working hours to join 
the Union.  It also stated, in the penultimate paragraph, that 
ﬁ[t]his is a warning that Berkshire Farm will not tolerate this 
activity or behavior during working hours.  This must be dis-
continued immediately.ﬂ  The Re
spondent did not have a rule 
prohibiting union activity during working time or working 
hours nor is there any probative evidence that Grochan coerced 
or harassed any employees.  Even though White refrained from 
giving the warning letter to Grochan, it nonetheless reflects his 
state of mind at a crucial point in time when he, as the chief 
engineer of the reorganization,
 was contemplating whether to 
replace the switchboard with one or two receptionists.
19  The 
warning letter supports an inference of animus as does the fact 
 and requested that the case be deferred under 
Collyer Insulated Wire, 
192 NLRB 837 (1971).  The General Counsel opposed the motion, 
which I denied, by Order, dated Octo
ber 25, 1996.  I reaffirm my ruling 
for the reasons stated therein. 
18 White testified that he was unaware that Grochan was assistant 
shop steward or that she was elected to be chief shop steward.  I do not 
credit his testimony in this respect.  White impressed me as a savvy 
individual who wore many hats for 
the Respondent.  He was its chief 
financial officer, chief engineer of
 the reorganization, and chief nego-

tiator.  He also was Grochan™s indirect
 supervisor as of June 1995.  His 
office was located in the admi
nistration building, where the 
switchboard was located and where Grochan worked.  He passed by 
Grochan every day to get to his office.  It is inconceivable that a person 
in his position would not know that Grochan was a union official, espe-
cially after sitting in negotiations with her for over 2 months and after 
he received reports that she was soliciting members for the union. 
19 A copy of the letter was also 
sent to Rose Washington, executive 
director, who concurred with White™s recommendation to replace the 

switchboard with one receptionist.  BERKSHIRE FARM CENTER 375that not more than 2 weeks after White prepared the letter, Gro-
chan was advised that she would be laid off, effective Septem-
ber 30, 1995.  
I find that White knew of Grochan™s prounion activity, 
which made him anxious at a time when the Respondent was undergoing a major reorganization. 
 I also find that White™s 
recommended decision to replace the switchboard function with 
one 40 hour receptionist, rather than two 30-hour receptionists, 
was motivated by Grochan™s prounion activity. 
Sherry Gallup, Grochan™s imme
diate supervisor, also knew 
that Grochan was actively encouraging bargaining unit employ-
ees, particularly the secretaries in her department, to join the 
union and get involved.  Gallup likewise had received reports 
from secretaries that Grochan was urging them to attend union 
meetings.  Her February 1996 me
mo establishes that Gallup 
was aware of Grochan™s union activity and that she viewed 

Grochan's action with disfavor. 
Gallup also knew first hand that Grochan practiced what she preached.  Between February 14, 1994 (the date Grochan joined 
the union), and August 15, 1995 (the date she was told that she 
was being laid off), Grochan filed no less than six grievances.  
All of which, except one, resulted from actions taken or deci-
sions made by Gallup.  All of which were resolved in Gro-
chan™s favor by higher-level management, that is, Gallup™s 
superiors.  Gallup™s increasing frustration with Grochan™s te-
nacity is embodied in Grochan™s annual evaluation in Novem-
ber 1994.  In that document Gallup explains how ﬁfrustratedﬂ 
she felt because Grochan had filed so many grievances thereby 
taking these matters outside th
e department.  The 1994 annual 
evaluation further establishes that Gallup viewed Grochan™s 

protected activity with disfavor.
20  At the hearing Gallup sought to minimize her involvement in 
preparing the 1994 annual evaluatio
n, when she testified that 
her first draft of the evaluation did not contain any references to 
the grievances.  Rather, she said that the reference to the griev-
ances was inserted by her supervisor, Al Hammerling.
21  I do 
not credit Gallup™s testimony in this connection.  It was Gallup, 
not Hammerling, that was always being taken to task by Gro-
chan.22  It was Gallup, not Hammerling, whose decisions were 
being overturned by higher ma
nagement.  It was Gallup, not 
                                                          
                                                           
20 Respondent argues that the grievances should not be considered 
because they are remote in time fr
om the filing of the charge and com-
plaint.  I do not agree.  The grievances are not the underlying bases for 
the charge or complaint.  Rather
, they are evidence of a continued pattern of protected activity by 
Grochan which Gallup disfavored.  
Considered in that context, along with Gallup™s termination report and 

the February 1996 memo, the evidence supports an inference of ani-

mus. 
21 Even though Hammerling is still employed by the Respondent in a 
mid-level management position, he
 was not called to corroborate 
Gallup™s testimony or to explain the actions attributed to him.  I find 
that the failure to call Hammerling to
 testify warrants an adverse infer-
ence that his testimony would not ha
ve supported Gallup™s version of 
what occurred.  
Guardian Industries Corp., 
319 NLRB 542 (1995).  
22 Gallup also attempted to dismiss any notion that she was irritated 
by the grievances.  She stated that she did not personally blame Gro-
chan for filing grievances because it is the quickest way of getting a 
problem resolved.  That testimony 
certainly does not mesh with what 
she wrote in the 1994 annual evaluation. 
Hammerling, who had to go out of her way to accommodate 
Grochan in order effectuate the resolution of the grievances.  
When the question was put to her, Gallup could not explain 
why Hammerling would have added the grievance language, 
even though she must have discu
ssed it with Hammerling at the 
time it was added or shortly thereafter, when Grochan insisted 

that it be
 removed.23 In sum, the evidence persuasively establishes that the Re-
spondent, through White and Gallup, knew of Grochan™s pro-
tected activity, which was viewed with disfavor, and which 
resulted in her lay off and the refusal to consider her for rehire.  
The burden therefore is upon Respondent to persuasively estab-
lish that the same actions would have taken place even in the 
absence of Grochan™s protested activity. 
2.  The Respondent™s motivation for the decision to lay          
off Grochan  
The Respondent argues, and the evidence reflects, that re-
gardless of Grochan™s union activity, the switchboard opera-
tions would have been abolished.
  I agree.  That decision was 
brought about by an anticipated
 decline in revenues and an 
interest in operating in a more 
cost effective manner.  Techno-
logical advances had enabled 
the Respondent to begin moving 
in that direction almost a year before the layoffs when it pur-

chased an automated telephone system and leased a voice mail 
package. 
The real issue, however, is whether the decision to lay off 
Grochan rather than create two 30-hour receptionists (Scarpi-
nato and Grochan) would have been the same had it not been 
for Grochan™s protected activity.
  The Respondent never really 
answers this precise question.  Instead, it asserts that it chose 
one 40-hour receptionist because it was the least expensive 
alternative.  Contrary to th
e impression that the Respondent 
seeks to foster, the evidence establishes that the cost savings 

between one 40-hour receptionist and two 30-hour receptionists 
was not particularly significant ($7390) in view of the overall 
goal of saving $1.3 million.  In other words, the monetary in-
centive to choose one opti
on over the other was not over-
whelming.24  23 In an effort to downplay Gall
up™s frustration with Grochan be-
cause of the latter™s aggressive protected activity, the Respondent 
sought to cast Grochan as a disgruntled employee, who did not get 
along with her coworkers.  There is
 little evidence to support that posi-
tion.  The fact that Grochan unsuccessfully applied for other jobs with 
Respondent does not necessarily estab
lish job dissatisfaction.  It may 
simply suggest her desire to explore the possibility of getting ahead.  
Further, the only evidence of a work-related problem with another 
employee surfaced in early 1994, wh
en Scarpinato, the second-shift 
switchboard operator, failed to relieve
 Grochan in a timely manner.  
That problem was resolved, once and for all, at the February 14, 1994 

meeting.  As to any other employees, no evidence was presented to 
show that Grochan was unable to work with her coworkers. 
24 Respondent also asserts that if 
Scarpinato had turned down the 40-
hour receptionist position, it would have
 been offered to Grochan.  The 
argument is self-serving and does not answer the question at issue of 

why two 30-hour receptionist positions 
were not created in the first 
place.  The Respondent further asserts that it ultimately did offer Gro-
chan a 30-hour receptionist positio
n which she rejected because she 
wanted Scarpinato™s 40-hour position.  There is no evidence, however, 
that such an offer was actually 
communicated to Grochan™s union rep-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376In addition the decision to layoff Grochan, rather than create 
a 30-hour position for her, was inconsistent with the Respon-
dent™s efforts to minimize the impact of the restructuring on the 
bargaining unit.  Unlike so many 
other employees slated to be 
laid off, who were given new 
jobs, the Respondent made no 
effort to retain Grochan as an employee.  
Finally, the timing of the decisi
on to layoff Grochan, instead 
of creating two 30-hour receptionist positions, calls into ques-
tion the Respondent™s true motiva
tion for making that decision.  
While White was developing various scenarios for replacing 
the switchboard operations, he received a report that Grochan 
was urging employees to join the Union during working hours.  
At the same time he rejected the option of having two 30-hour 
receptionists, White prepared a warning letter to Grochan for 
conducting union activity during working hours.  About 2 
weeks after White sought to send that letter, Grochan was noti-
fied that she was being laid off.  The timing of these decisions 
further supports an inference that Grochan would not have been 
laid off had it not been for her union activity.  Accordingly, I 
find that the Respondent violated Section 8(a)(3) and (1) of the 
Act when it laid off Grochan. 
3. The reasons why Gallup refused to consider Grochan          
for a grade 3, residential secretary position 
Gallup did not interview Grochan for the residential secre-
tary position.  She did not even acknowledge her application.  
Judging from the termination report, it is safe to say that Gallup 
did not want the Respondent to rehire Grochan for any job, 
regardless of whether she was 
qualified or not.  The Respon-
dent nevertheless argues that th
ere was no need for Gallup to 
interview Grochan for the secretarial job because she had twice before interviewed her for the same position in April 1991 and 

February 1994.  The Respondent asserts that from these prior 
interviews Gallup had concluded 
that Grochan was not a team 
player (i.e., that she was unable to work with other employees).  
The evidence does not support the argument. 
First, there is no evidence that Grochan was not a team 
player in the sense that she could not work with other employ-

ees.  Certainly Gallup™s testimony 
did not establish this point.  
When asked to explain what she meant when she said that Gro-
chan was ﬁnot a team player,ﬂ 
Gallup flip-flopped.  First she 
said that Grochan was not a t
eam player because she was out 

for herself and was not cooperative.  In almost the same breath, 
however, Gallup conceded that Grochan was ﬁalways willing to 
help out at anytime.  Always
ﬂ and that Grochan was always 
willing to go the extra mile to make sure things ran smoothly.  
That certainly does not sound li
ke someone who is not a team 
player.  Although it was difficult for Gallup to admit, she even-

tually conceded that while Grochan was always willing to help 
out, she always seemed to quest
ion and challenge directionsŠ
Gallup™s directions.  The evidence tends to show that Gallup 

resented Grochan™s use of the grievance procedure to question 
her authority. 
Next, there is no evidence to support the Respondent™s asser-
tions that Gallup reached her conclusion in the two prior inter-
                                                                                            
 resentative or that he communicated 
such an offer to Grochan.  Also, 
there is no evidence that Grochan rej
ected such an offer or that she 
rejected it because she wanted
 Scarpinato™s 40-hour position. 
views, long before Grochan joined the union and began filing 
grievances. Gallup™s testimony on 
this point is contradicted by 
Grochan™s 1992 and 1993 annual evaluations which clearly 
disprove any notion that she was unable to get along with her 
coworkers or Gallup.  Contrary 
to her testimony, Gallup wrote 
in the November 1993 evaluation that working with Grochan 

was a positive experience.  She praised Grochan for being out-
going and polite with a great sens
e of humor.  That was only 2 
months before the February 1994 interview.  There is no evi-

dence that their rapport changed in between.  At the very best, 
the first inkling of friction aros
e in the February 14, 1994 meet-
ing with Scarpinato; however, there is no evidence that the 

meeting took place prior to the second interview.  After the 
meeting, the problem with Scarpinato was resolved, once and 
for all, leaving nothing to support the notion that Grochan had 
difficulty working with other employees. 
The Respondent further argues that Gallup did not need to 
interview Grochan because she knew from the April 1991 in-
terview that Grochan™s typing skills were not ﬁup to snuff.ﬂ  In 
this connection, Gallup™s testim
ony can be summarized as fol-
lows.  Even though Grochan had performed poorly on a typing 
test 3 years earlier, she did not 
require Grochan to take another 
typing test in February 1994 because Grochan said she was 
tired.  Not only that, Gallup did not even discuss Grochan™s 
typing abilities in the interview.  After going over the job with 
Grochan, Gallup told her to go ho
me and think about what they 
had discussed.  Gallup™s testimony on this point simply does 
not add up.  If Grochan had performed poorly on a typing test 3 
years before, there certainly was good reason to test her again, 
especially since the switchboard
 operator position did not re-quire typing.  If Grochan™s ty
ping was poor, there would have 
been every reason to discuss her typing skills in the interview.  
And if Gallup truly had arrived at the conclusion that Grochan 
was not a team player by the second interview, there would 
have been no reason for her to tell Grochan to go home, think 
about the job, and let her know whether she was still interested. 
The Respondent further asserts that the failure to interview 
Grochan was of no consequence in any event because she was 
not qualified for a secretarial position.  In addition to the argu-
ment that Grochan did not perform well on a typing test, it 
points out that Grochan had not held a secretary position for 
several years and had been turned down for several secretary 
positions with the Respondent over the years.  While this is 
true, I do not attach great significance to this argument for sev-
eral reasons.  First, the evidence establishes that Grochan did 
work as a secretary prior to working for Respondent and there-
fore did possess some secretarial experience.  Even Gallup 
conceded that the mistakes made
 by Grochan on her typing test 
could have been corrected in time with practice.  Second, 

unlike the grade 3, residential se
cretary position (an entry level 
position), the other secretaria
l positions for which Grochan 
applied where grade 5 or above, which required the skills of a 
more experienced secretary.  It is not surprising that a candidate 
more qualified than Grochan was selected for these positions.  
Finally, and most important, Groc
han testified that in 1994, she 
was offered a secretarial position in the personnel department, 
which she turned down because she did not want to leave the 
bargaining unit.  I credit her Grochan™s testimony on this point, 
 BERKSHIRE FARM CENTER 377which was unrebutted.  The evidence taken as a whole therefore 
establishes that Grochan possessed at least the minimum quali-
fications for a secretarial position. 
When a Respondent™s reasons are 
determined to be false, the 
circumstances may warrant an inference that its true motives 
are unlawful and that the Respo
ndent is attempting to conceal to them.  
Fluor Daniel, Inc.
, supra.  I find that the reasons for 
not considering Grochan for the grade 3, residential secretary 
position, are pretextual.
25  Gallup™s testimony is internally in-
consistent and contradicted by 
the other evidence.  Had it not 
been for Grochan™s protected activity, she would have been 
given at least the same consideration for the job that she re-
ceived in February 1994 and April 1991 (i.e., an interview and 
a typing test).  I find that th
e Respondent violated Section 8(a)(3) and (1) of the Act when it failed to consider Grochan 
for the grade 3, residential secretary position.
26 4.  Grochan™s procurement of White™s July 27 letter 
Respondent argues that even if its treatment of Grochan vio-
lated Section 8(a)(3), she is not entitled to reinstatement or 
backpay because she dishonestly
 opened and read mail ad-
dressed for management officials.  At issue is White™s July 27 
warning letter to Grochan whic
h was not given to her upon the 
advice of Respondent™s counsel. 
 Copies were trifolded and 
inserted in envelopes individu
ally addressed 
to Washington, Walsh, Stodden and Gallup.  The 
sealed envelopes were placed 
                                                          
 25 With respect to the other two j
obs for which Grochan applied, I 
find, upon the credible testimony of
 James Morgan, that Grochan was 
properly considered for the grade 5, secretary-outpatient position and 
that the decision not to hire her for this position was not influenced by 
her protected activity.  With re
spect to the grade 12, secre-
tary/administrative assistant position
 in the human resources depart-
ment, there is no persuasive evidence that Grochan was not considered 
for this position because of her prot
ected activity nor is there any evi-dence that she met the minimum qualifi
cations for this job.  I therefore 
find no violation of the Act with
 respect to these two positions. 
26 I further find that the Respondent violated Sec. 8(a) (3) and (1) of 
the Act by its refusal to consider Grochan for the grade 3, residential 
secretary position, which was filled on June 27, 1996, by Abby Her-mance, who was hired by Gall
up from outside the Respondent. 
in intra-agency mail at the switc
hboard.  Grochan testified that 
while sitting at the switchboard, she held one of the envelopes 
up to the window light and read its contents.  I do not credit her 
testimony on this point.  Responde
nt amply demonstrated that it 
was not possible for Grochan to read the letter without opening 
an envelope.  The only other perm
issible inference that can be 
drawn is that Grochan imprope
rly obtained the information, 
which was intended to be kept 
confidential, and sought to con-
ceal the truth, when she testified at the hearing.  I therefore find 
that Grochan forfeited her right
 to backpay and reinstatement.
  Canyon Ranch, Inc., 
321 NLRB 937 (1996), 
Uniform Rental Service, Inc., 161 NLRB 187, 190 (1966). 
CONCLUSIONS OF LAW 
1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By laying off Beverly Grochan because of her protected 
activity, the Respondent violated Section 8(a)(3) and (1) of the 
Act. 
4.  By failing and refusing to 
consider Beverly Grochan for 
the grade 3, residential secretary position, the Respondent vio-
lated Section 8(a)(3) and (1) of the Act. 
5.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
However, I shall not order Grochan™s reinstatement with 
backpay.  By improperly opening 
a sealed envelope addressed 
to a management official, whic
h was intended to be confiden-
tial, and reading the contents in
side, Grochan forfeited her right 
to backpay and reinstatement. 
[Recommended Order omitted from publication.] 
 